Citation Nr: 0820947	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for status post total 
right knee arthroplasty.

2. Entitlement to service connection for status post total 
left knee arthroplasty, claimed as secondary to status post 
total right knee arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  A motion to advance this 
case on the Board's docket was granted by the Board on June 
3, 2008, for good cause shown. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that, in October 2006, the veteran submitted 
additional evidence consisting of a statement by J. S., 
subsequent to the last adjudication of his claims by the RO.  
See 38 C.F.R. § 20.1304 (2007).  The veteran did not waive 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  However, the Board notes that this statement 
is duplicative of evidence already in the file at the time of 
the most recent RO adjudication of the claim.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2.  Status post total right knee arthroplasty was not present 
in service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

3.  Status post total left knee arthroplasty is not 
etiologically related to a service-connected disability.  


CONCLUSIONS OF LAW

1. Status post total right knee arthroplasty was not incurred 
in or aggravated by the veteran's active duty military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Status post total left knee arthroplasty is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims' 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in February 2004 with regard to his claim for a right 
knee disability and in April 2004 with regard to his claim 
for a left knee disability, both prior to the initial 
unfavorable AOJ decision issued in August 2004.  

The Board observes that the VCAA notices sent in February 
2004 and April 2004 informed the veteran of how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the February 2004 VCAA notice advised him of 
the type of evidence necessary to establish service 
connection, and the April 2004 letter notified him of the 
evidence required to substantiate a secondary service 
connection claim.  The veteran was not informed of how to 
substantiate a disability rating and effective date for that 
rating.  However, as the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  

The Board notes that in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  However, during the course of the appeal, 38 
C.F.R. § 3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect of notice with regard to 
this requirement is harmless.  

Further, although this notice is no longer required, the 
Board notes that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 letter requested that he provide any 
relevant evidence in his possession with regard to his left 
knee disorder, and although the February 2004 letter did not 
do so with regard to the right knee disorder, the letter did 
inform him that additional information or evidence was needed 
to support his claim, asked him to send the information or 
evidence to VA, and provided examples of the types of 
evidence, both medical and lay, that could be submitted.  
Therefore, the Board finds that a reasonable person could be 
expected to have understood that he should submit any 
relevant evidence during the development of the claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

With respect to VA's duty to assist, the Board observes that 
private medical records and an August 2004 VA examination 
report were reviewed by both the AOJ and the Board in 
connection with adjudication of the veteran's claims.  The 
Board notes that the veteran's service treatment records are 
unavailable.  Documentation contained in the claims file 
reveals that the AOJ requested the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in September 2004.  NPRC responded that the veteran's 
service treatment records were related to the fire in 1973 
that destroyed many service members' records deposited in St. 
Louis, and thus, were unavailable. 

The Board acknowledges that, in cases where VA is unable to 
obtain some or all of the veteran's service treatment 
records, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The veteran was not advised 
that his service treatment records were unattainable until 
the August 2004 rating decision.  However, the Board notes 
that in his November 2003 claim, the veteran stated that he 
did not seek treatment for his right knee during service.  
Hence, any service treatment records, if available, would not 
provide information relevant to the claims.  Thus, the Board 
finds that further efforts to identify and locate possible 
copies of the veteran's service treatment records would only 
serve to unnecessarily delay the Board's decision with no 
benefit to the veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Further, the veteran reported receiving treatment for his 
right knee at the Fargo VA Medical Center (VAMC) in 1947 or 
1948.  However, in May 2004, he indicated that he had 
requested these records himself and was informed that the 
records had not been retained.  Additionally, the veteran 
identified treatment by Dr. L. from June 1954 onward at the 
Truman Mayo Clinic.  The Clinic responded that the earliest 
records were dated in July 1997.  VA obtained all records 
available from the identified medical providers.  Thus, the 
Board finds that VA has fulfilled its duty to assist in 
obtaining relevant records on behalf of the veteran. 

The Board observes that the veteran was afforded a VA 
examination in August 2004, but that the examiner was not 
requested to provide an opinion as to a relationship between 
the veteran's right knee disability and his alleged football 
injury in service.  However, the Board determines that 
obtaining a medical opinion is not necessary.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a right knee disorder in service, there is no competent basis 
upon which to conclude that the veteran's current disability 
is related to service.  Thus, the Board concludes that an 
opinion is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

However, the Board notes that, once VA undertakes the effort 
to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Board observes 
that both the February 2004 and April 2004 VCAA letters 
advised the veteran that VA would assist him by providing a 
medical examination or getting a medical opinion if VA 
decides it is necessary to make a decision on his claim.  The 
Board finds, therefore, that the veteran was aware that an 
opinion would be obtained only if it was necessary, which, as 
discussed above, it was not.  Hence, the Board determines VA 
has also met its duty to assist obligations in terms of 
providing the veteran with a VA examination.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the April 2004 VCAA letter advised the 
veteran that he should submit evidence of a connection 
between his left leg disorder and his right leg disorder, and 
that VA will not consider temporary flare-ups to be 
aggravation, unless the underlying condition, contrasted by 
symptoms, has gotten worse (emphasis added).  Thus, the Board 
finds that the veteran was aware that the evidence must show 
that his right leg disorder had caused an increase in 
severity of his left leg disorder.  Further, as the Board 
herein decides that service connection for a right leg 
disorder is not warranted, the question of its impact on any 
existing left leg disorder is rendered moot. 

The veteran contends that his status post total right knee 
arthroplasty is a result of a football injury he sustained in 
service during basic training.  Therefore, he contends that 
he is entitled to service connection for his right knee 
disability.  With regard to his left knee, the veteran 
contends that his left knee disorder developed as a result of 
compensation for the disability of the right knee.  Thus, he 
argues that service connection for his left knee disorder is 
warranted, secondary to his right knee disorder.  The Board 
notes that the veteran does not allege, nor does the record 
reflect that his left knee disorder is either presumptively 
or directly related to his military service. 

Initially, the Board again notes that the veteran's service 
treatment records are unavailable and that the veteran has 
stated that he did not receive treatment in service.  Post-
service, the medical evidence of record shows that the 
veteran has been receiving treatment for his right knee since 
December 1985, when a private treatment record reveals a 
diagnosis of degenerative arthritis of the right knee.  A 
January 1986 letter from Dr. V.S. reports diagnoses of 
patellofemoral and medial degenerative joint disease of the 
right knee.  In September 2003, degenerative joint disease of 
the bilateral knees was diagnosed, and the veteran elected 
bilateral total knee arthroplasties.  The arthroplasties were 
conducted in November 2003.  Accordingly, the Board finds 
that the veteran has current diagnoses of status post right 
and left knee arthroplasties.

However, the Board finds that the evidence does not establish 
a relationship between the veteran's current bilateral knee 
disorders and service.  The Board first considered whether 
service connection is warranted for his right knee disorder 
on a presumptive basis as the veteran has a diagnosis of 
degenerative arthritis of the right knee.  However, the 
record fails to show that the veteran manifested arthritis in 
his right knee to a degree of 10 percent within one year 
following his service discharge in August 1947.  
Consequently, presumptive service connection is not warranted 
for status post total right knee arthroplasty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a right knee disability on a direct basis.  
However, while the veteran has a current diagnosis of status 
post total right knee arthroplasty, medical records show no 
complaint or diagnosis of the disability until December 1985, 
almost 38 years after service.  The Board notes the 
assertions of the veteran as to the etiology of his right 
knee disorder and may not discount them merely because the 
veteran is an interested party.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  However, the absence of evidence 
for almost 38 years after service constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms post-service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd Forshey, 284 F3d. at 1358.

Moreover, the Board observes that the December 1985 private 
treatment reports that when the veteran was 18 years old, a 
hog ran into him, injuring his right knee, and that he wore a 
knee brace intermittently after that.  The Board observes 
that the veteran was born in September 1927.  Thus, his 18th 
birthday was in September 1945, approximately five months 
prior to his enlistment.  The only in-service injury the 
veteran has claimed is the supposed football injury, so the 
Board presumes that the injury by the hog occurred before 
service.  As for the football injury, the earliest document 
in the claims file that mentions an in-service knee injury is 
the veteran's November 2003 application for benefits, and the 
Board questions why he would not have related such an injury 
to the treating physician in 1985.  

The Board acknowledges the statements of J. S., which 
indicate that he met the veteran shortly after service and 
saw that he was limping, and that the veteran told him that 
he was limping due to an in-service football injury.  
However, J.S. prepared and submitted these statements after 
the veteran filed his claim, and there is no evidence 
contemporaneous with the years immediately after the 
veteran's service that documents such a disclosure by the 
veteran to J.S.  Based on these facts, the Board concludes 
that the veteran's assertion that he suffered an in-service 
football injury that resulted in his right knee disorder to 
not be credible.  Further, as the veteran's account of an in-
service football injury is not credible, the statements of 
J.S. are also not probative of the claim.

Additionally, there is no competent and probative medical 
opinion attributing the onset of the veteran's right knee 
disability to his service.  The veteran has submitted an 
April 2005 statement by Dr. W., who performed the veteran's 
knee surgeries in November 2003.  Dr. W. indicates that the 
veteran injured his right knee in the military in 1945 and 
that his current condition is likely due to his in-service 
injury as his current condition could have easily happened 58 
years ago (presumably 58 years prior to the 2003 operations).  
The Board observes, however, that Dr. W. states that the 
veteran's in-service injury occurred in 1945, which is before 
the veteran entered service, and, more importantly, he 
appears to not be aware of the veteran's pre-service injury 
by a hog, which the veteran has reported resulted in his 
needing to wear a right knee brace, and which also apparently 
happened approximately 58 years prior to the veteran's knee 
arthroplasties.  Thus, the Board finds that the opinion of 
Dr. W. also carries no probative weight.   

As a result, the veteran's claim that his right knee disorder 
is a consequence of an in-service injury is supported solely 
by his own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of any competent and probative 
evidence connecting the veteran's right knee disorder to the 
veteran's time in service, the Board concludes that service 
connection for status post total right knee arthroplasty is 
not warranted.  

With regard to the veteran's left knee disorder, as his right 
knee disorder is determined to not be service-connected, 
there is no basis upon which to grant service connection for 
his status post total left knee arthroplasty as secondary to 
a service-connected disability. Accordingly, service 
connection is also not warranted for status post total left 
knee arthroplasty, claimed as secondary to status post total 
right knee arthroplasty.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for status post right knee arthroplasty and status 
post left knee arthroplasty.  Therefore, his claims must be 
denied.




ORDER

Service connection for a status post total right knee 
arthroplasty is denied.

Service connection for status post total left knee 
arthroplasty, claimed as secondary to status post total right 
knee arthroplasty, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


